Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 July 1808
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     Dear Sir 
                     
                     Washington July 18. 08.
                  
                  A letter from mr Duplantier has come to hand since writing mine of the 15th. & still in time for the departure of our vessel. you will observe that he confirms the inexpediency of a present sale of the lands at Pointe coupée. I always knew that the greater part of the location near N. Orleans was covered with a thin pellicle of water, which a ditch & dyke of about 3 feet & 1000. D. cost would for ever reclaim. but the compromise with the city has cut deeper into the dry parts adjacent to the city than was expected. the city had a good claim to the extent of point blank shot round the lines of the city, and we ever felt it our duty to retain that. but they claimed the whole adjacent grounds under some declarations of their governors or some other title which could not be exactly estimated; the difference therefore between point blank shot & 600. yards was thought no great sacrifice for the clear & immediate title to the rest and to avoid rendering the grant unpopular. the sale of two or three hundred acres of the point coupée lands, even at the prices mentioned by mr Duplantier, would prepare the city grounds for sale. I have hastened to add this appendix to my other letter before the departure of the vessel and to repeat to you the assurance of my affectionate attachment.
                  
                     Th: Jefferson 
                     
                  
               